PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



In re Application of 
Wilcox et al.
Application No. 16/382,995
Filed: 12 Apr 2019
For: Systems and Methods for Detecting Disruptions in Fluid Delivery Devices

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the Request to Withdraw as Attorney or Agent of Record under 37 CFR §1.36(b), filed 25 January 2021.

The request is DISMISSED AS MOOT.

A Power Of Attorney under 37 CFR § 1.36 was filed on 04 February 2021.  The Power Of Attorney revoked all prior Powers Of Attorney and was accepted on 09 February 2021.  

In addition, a review of the record discloses that an auto-grant decision was mailed 27 January 2021, which GRANTED the e-petition for Withdrawal as Attorney or Agent and Change of Correspondence Address filed 27 January 2021.  Therefore, the request is deemed to be unnecessary and is DISMISSED AS MOOT.

Accordingly, all communications from the U.S. Patent and Trademark Office to applicant will continue to be directed to the correspondence address of record unless otherwise instructed by the applicant.

Telephone inquiries concerning this decision should be directed to the undersigned at 
(571) 272-3213.

/Cheryl Gibson-Baylor/
Cheryl Gibson-Baylor
Petitions Paralegal Specialist
Office of Petitions

Cc: Stephen G. Anderson
       Gray Robinson, P.A.
       301 East Pine Street, Suite 1400
       P.O. Box 3068
       Orlando, FL  32802-3068